984 So.2d 1279 (2008)
Robert HARRISON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-0935.
District Court of Appeal of Florida, First District.
June 27, 2008.
Robert Harrison, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Robert Harrison is afforded a belated appeal from the order of the Circuit Court for Okaloosa County denying motion to correct sentence in its case number 91-CF-0189. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a *1280 notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
Petitioner's motion for appointment of counsel is denied.
PETITION GRANTED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.
WOLF, THOMAS, and ROBERTS, JJ., concur.